

115 HR 5346 : Commercial Space Support Vehicle Act
U.S. House of Representatives
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB115th CONGRESS2d SessionH. R. 5346IN THE SENATE OF THE UNITED STATESJune 28, 2018Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACTTo amend title 51, United States Code, to provide for licenses and experimental permits for space
 support vehicles, and for other purposes.1.Short titleThis Act may be cited as the Commercial Space Support Vehicle Act.2.DefinitionsSection 50902 of title 51, United States Code, is amended—(1)by redesignating paragraphs (21) through (25) as paragraphs (23) through (27), respectively; and(2)by inserting after paragraph (20) the following:(21)space support flight means a flight in the air that is—(A)not a launch or reentry; but(B)related to launch or reentry services.(22)space support vehicle means a vehicle that is—(A)a launch vehicle;(B)a reentry vehicle; or(C)a component of a launch or reentry vehicle..3.Licensing of space support flights(a)In generalSection 50904 of title 51, United States Code, is amended by adding at the end the following:(e)Space support flights(1)The Secretary of Transportation may issue or transfer a license for multiple space support flights of a space support vehicle to a citizen of the United States, but only if such citizen holds an operator license issued under this chapter for launch or reentry of such space support vehicle as, or included as a component of, a launch vehicle or reentry vehicle.(2)A licensee may only carry out a space support flight of a space support vehicle under a license for carrying a person or property for compensation or hire if such flight lands at the same site from which the vehicle took flight..(b)Limitation on wavier of requirementsSection 50905(b)(3) of title 51, United States Code, is amended by inserting , or the operation of a space support vehicle, after or a reentry vehicle.4.Experimental permits for space support flightsSection 50906 of title 51, United States Code, is amended—(1)by striking subsection (d) and inserting the following:(d)The Secretary may issue a permit only for—(1)reusable suborbital rockets or reusable launch vehicles that will be launched into a suborbital trajectory or reentered under that permit solely for—(A)research and development to test design concepts, equipment, or operating techniques;(B)showing compliance with requirements as part of the process for obtaining a license for launch or reentry under this chapter; or(C)crew training for a launch or reentry using the design of the rocket or vehicle for which the permit would be issued; or(2)a space support vehicle, or a vehicle that is in development to become a space support vehicle, operated by a citizen of the United States for space support flights that will be conducted under the permit for, or in support of, the purposes described in subparagraphs (A) through (C) of paragraph (1).; and(2)by striking subsection (h) and inserting the following:(h)No person may, under a permit, operate a reusable suborbital rocket, reusable launch vehicle, or space support vehicle for carrying any property or human being for compensation or hire..5.Communication and transparencyNothing in this Act or the amendments made by this Act shall be construed to limit the authority of the Secretary of Transportation to discuss potential regulatory approaches, potential performance standards, or any other topic related to this Act and the amendments made by this Act with the commercial space industry prior to the issuance of a notice of proposed rulemaking.6.Applicability(a)In generalThe amendments made by this Act shall take effect on March 1, 2019.(b)RegulationsThe Secretary of Transportation may issue such regulations as are necessary to carry out the amendments made by this Act beginning on the date of enactment of this Act.Passed the House of Representatives June 27, 2018.Karen L. Haas,Clerk.